Citation Nr: 0301551	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California



THE ISSUES

1.  Entitlement to service connection for duodenal ulcer 
disease.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for transient 
ischemic attacks or mild stroke.  

4.  Entitlement to service connection for a high level of 
cholesterol in the blood. 

5.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1951 to August 
1953.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have 
duodenal ulcer disease.  

2.  There is no evidence of either hypertension, or 
transient ischemic attacks or mild stroke, being 
manifested during the veteran's active military service or 
within one year after his separation from active service; 
any such disorders were first manifested many years after 
his separation from active duty.

3.  High serum cholesterol is a laboratory finding, and 
not considered a disability or disease for VA purposes.  

4.  In a decision dated in March 1962, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The RO properly notified the 
veteran of that decision, he did not appeal, and therefore 
the decision was final.

5.  Evidence submitted in since the March 1962 rating 
decision does not bear directly and substantially upon the 
specific matters under consideration; it is cumulative of 
previously submitted evidence; and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Duodenal ulcer disease was not incurred during active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  Hypertension was not incurred during active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

3.  A transient ischemic attack/mild stroke disorder was 
not incurred during active service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

4.  Elevated cholesterol is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(c) (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

5.  The evidence submitted since the March 1962 unappealed 
rating decision is not new and material, and the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.156(a), 20.1103 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, and associated 
correspondence issued since the veteran filed his claims, 
the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his 
claims.  The veteran was advised that if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to 
obtain any such evidence on his behalf.  Additionally, the 
appellant was advised of the specific VCAA requirements in 
correspondence issued in October 2001.  It appears that 
all obtainable evidence identified by the appellant 
relative to his claims has been obtained and associated 
with the claims folder, and that neither he nor his 
representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 
5107(b)).






II.  Service connection

A.  Factual background

The veteran's service medical records are negative for any 
complaints, manifestations, treatment, or diagnoses 
pertinent to any of the claimed disabilities.  

Private medical records dated from November 1966 to June 
1970 show that the veteran was seen with complaints of 
gaseous stomach.  An upper gastrointestinal (GI) X-ray 
series conducted in June 1970 was normal. 

Private medical records dated from 1989 to 1999 show that 
the veteran was seen on several occasions with complaints 
of abdominal pain.  

Private medical records dated from 1992 to 2001 show 
treatment and diagnoses for hypertension.  In April 1999 
the veteran was diagnosed with possible transient ischemic 
attacks (TIAs).  In September 2001 the veteran's ECG 
results were abnormal.  A routine check-up in November 
2001 noted hypertension times twenty-five years.  

Private medical records from Southern California 
Permanente Medical Group dated from March 1997 to July 
2001 revealed laboratory results of elevated cholesterol 
in the blood.  

In a statement dated in October 1999, BH, M.D., stated 
that the veteran had been under his medical care since 
March 1997.  He stated that he had a history of duodenal 
ulcer (1969).  He had mild hypertension, which was well 
controlled with medication.  The veteran had also 
experienced his first TIA in April 1999.  

B. Legal Analysis

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Service connection may also be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for chronic 
disabilities, such as cardiovascular disease, including 
hypertension, brain hemorrhage, and ulcers, if such are 
shown to have been manifested to a compensable degree 
within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Having reviewed the complete record, the Board finds that 
the preponderance of the competent and probative evidence 
is against the veteran's claims of entitlement to service 
connection for duodenal ulcer disease, hypertension, 
TIA/mild stroke, and high cholesterol.  In essence, we 
believe that the evidence of record demonstrates that 
these disabilities were not incurred in or aggravated by 
active military service.

With respect to the veteran's claimed duodenal ulcer 
disease, the Board notes that the service medical records 
are negative for any complaints of, or treatment for 
duodenal ulcers during service.  Most significantly, 
medical examination at separation revealed no evidence of 
duodenal ulcers.  Post-service medical records contain 
notations for a history of duodenal ulcers.  The Board 
does not find these notations sufficient to establish that 
the veteran currently has duodenal ulcer disease.  A 
diagnosis of duodenal ulcer disease is not shown by the 
record, either in service or after service.

Because the veteran has failed to establish proof of a 
current diagnosis or disability competently diagnosed as 
duodenal ulcer disease, the Board finds that his claim of 
entitlement to service connection must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that a veteran was not entitled to service 
connection where there was a total lack of evidence of any 
hypertension existing since service).

In short, despite the veteran's contentions to the 
contrary that he should be granted service connection for 
duodenal ulcer disease, the veteran is not shown to have 
had duodenal ulcer disease in service, disabling to a 
compensable degree during the first post-service year, or 
at any time after service.  In the absence of a showing of 
the existence of duodenal ulcer disease, there exists no 
basis upon which to predicate a grant of entitlement to 
service connection.

With respect to the veteran's claimed hypertension and 
TIA\mild stroke, the Board notes that the service medical 
records are negative for any complaints or treatment 
pertaining to high blood pressure or TIA during service.  
Most significantly, physical examination at separation 
revealed a diastolic pressure of 70 and a systolic reading 
of 128 and normal vascular and neurologic systems.  There 
is no evidence of record to suggest that these 
disabilities became manifest to a compensable degree 
within one year of separation from his initial period of 
active service.  See 38 C.F.R. §§ 3.307, 3.309 (2002).  
Post-service medical records reveal no evidence of 
hypertension until the 1990s and no indication of TIAs 
until 1999, which are decades following his separation 
from service.  In light of this record, which includes a 
competent medical opinion at separation indicating that 
the veteran's heart and vascular system were normal, and 
no competent evidence suggesting a relationship between 
his currently claimed hypertension and TIA\mild stroke and 
service, the Board concludes that the preponderance of the 
evidence is against finding that hypertension and 
TIAs\mild stroke were incurred in service.  

With respect to the veteran's claimed high cholesterol, 
the Board acknowledges findings in the post-service 
treatment reports showing elevated serum cholesterol; 
however, such readings are actually laboratory results and 
are not, in and of themselves, disabilities.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996).

In this instance, an award of service connection is not 
justified.  The Board finds support for this conclusion in 
a decision of the U.S. Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:  "Congress specifically limits 
entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. § 1110. In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

High cholesterol, or hypercholesterolemia, is, by 
definition, an abnormally high level of cholesterol in the 
blood.  Dorland's Illustrated Medical Dictionary 792 (28th 
ed. 1994).  It is not a disease or injury, and thus cannot 
be a disability for purposes of VA compensation.

High cholesterol itself is not a disease, injury, or 
disability, even though it may be considered a risk factor 
in the development of certain diseases.  Inasmuch as the 
veteran has no current diagnosis of a chronic disability 
manifested by high cholesterol, there is no legal basis to 
grant this claim.  As the law, rather than the evidence, 
is dispositive in this case, the claim is denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim of service connection 
high cholesterol must be denied.

The Board appreciates the sincerity of the veteran's 
belief in the merit of his claims.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that he 
incurred duodenal ulcer disease, hypertension, TIA\mild 
stroke, or high cholesterol during service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  As noted above, 
the veteran was examined at separation, and the examining 
physician concluded that his heart, vascular, abdomen, and 
visceral systems were normal.  The Board believes this to 
be the most probative evidence of record regarding whether 
duodenal ulcer disease, hypertension, TIA\mild stroke, or 
high cholesterol were incurred in service.

In conclusion, the Board concludes that the preponderance 
of the evidence is against the veteran's claims of 
entitlement to service connection for duodenal ulcer 
disease, hypertension, TIA\mild stroke, and high 
cholesterol.  The benefits sought on appeal must 
accordingly be denied.

III.  New and material evidence

A.  Factual Background

The evidence which was of record prior to the March 1962 
rating decision wherein the RO denied entitlement to 
service connection for a psychiatric disorder, 
schizophrenic reaction, is reported below. 

The service medical records are negative for any 
complaint, manifestation, treatment, or diagnosis 
pertinent to an acquired psychiatric disorder.  

A post-service VA hospitalization report shows that the 
veteran was admitted from November 1961 to February 1962.  
During that hospitalization, he underwent a psychiatric 
evaluation because his physical complaints could not be 
supported medically.  The psychiatrist diagnosed 
schizophrenic reaction, paranoid type.  

Evidence submitted since the March 1962 rating decision 
wherein the RO denied entitlement to service connection 
for a psychiatric disorder, schizophrenic reaction, is 
reported in pertinent part below.

In a March 1962 statement, the veteran stated that he has 
had to take "nerve pills" for his nervous condition since 
1960.  In a statement dated in April 1962, Dr. ED stated 
that his impression of the veteran was that his primary 
complaints were of an orthopedic origin, and that he had 
developed a secondary anxiety reaction superimposed upon 
his orthopedic disability.  

Private medical records dated from April 1997 to November 
2001 show that the veteran was diagnosed and treated for 
anxiety.  

In October 1999 statement, Dr. BH stated that the veteran 
had a history of anxiety, which had been successfully 
controlled with medication for many years.  

In a January 2000 statement, the veteran stated that his 
military experience almost destroyed his mental and 
emotional health.  

B.  Legal analysis

In March 1962, the RO denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disorder, schizophrenic reaction.   Because the veteran 
did not express written disagreement with that rating 
decision within one year of receiving notification, the 
Board finds that the March 1962 decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen 
a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been 
submitted, the Board may proceed to evaluate the merits of 
the claim but only after ensuring that VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in the present case, because the appellant's 
claim was not filed on or after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).  Accordingly, the Board will 
proceed to determine whether new and material evidence has 
been submitted to reopen the appellant's claim for service 
connection in this matter without regard to the new 
version of 38 C.F.R. § 3.156(a).

The veteran's claim of entitlement to service connection 
for a psychiatric disorder, schizophrenic reaction, was 
denied in March 1962 because the RO determined that there 
was no evidence that the a psychosis was incurred in or 
aggravated by service or within a presumptive period 
thereafter.  None of the evidence submitted or identified 
by the veteran since March 1962 addresses the reasons for 
the RO's denial.  In other words, while he has submitted 
evidence of a current mental disorder, he has not 
proffered any competent evidence that etiologically 
relates his current condition to any incident or event of 
service.

The Board notes that, in evaluating a claim, we may 
consider only independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Moreover, as sincerely as the veteran may 
believe in the validity of his claim, only a medical 
professional is competent to address issues of etiology 
and causation of disease, and the veteran is not such an 
individual.  See Routen v. Brown, supra.  Clearly, the 
veteran's personal conviction that his psychiatric 
disorder originated in service is not competent evidence, 
and such a finding requires highly specialized knowledge.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran has not submitted new and material 
evidence to warrant reopening his claim of entitlement to 
service connection for an acquired psychiatric disorder.  


ORDER

Entitlement to service connection for duodenal ulcer 
disease is denied.  

Entitlement to service connection for hypertension is 
denied.  

Entitlement to service connection for transient ischemic 
attacks or mild stroke is denied.  

Entitlement to service connection for a high level of 
cholesterol in the blood is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

